Citation Nr: 0300298	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-01 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable evaluation for 
hemorrhoids.  

(The issue of entitlement to a compensable evaluation for 
pseudofolliculitis barbae will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel



INTRODUCTION

The veteran served on active duty from May 1987 to May 
1996.  

This matter arises from an October 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, which denied the benefits sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (BVA or Board) 
for resolution.  In December 2001, the Board issued a 
decision in which it was noted that the veteran had 
submitted a timely notice of disagreement with respect to 
the October 2001 rating decision.  Accordingly, pursuant 
to the holding of the United States Court of Appeals for 
Veterans Claims (Court) in Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999), the case was remanded back to the RO 
in order that the veteran could be provided with a 
statement of the case (SOC) addressing the above-captioned 
issues.  Pursuant to the Board's Remand, the SOC was 
provided and the veteran indicated by various means that 
he wished to continue his appeal.  The case has been 
returned to the Board for review.  

As a preliminary matter, the Board observes that the 
veteran's appeal with respect to entitlement to an 
evaluation in excess of 10 percent for headaches was 
denied by a December 2001 BVA decision.  Since that time, 
he has submitted statements attesting to the severity of 
his migraine headaches.  It is unclear as to whether the 
veteran is now aware that service connection is currently 
in effect for headaches or whether he is aware of the 
December 2001 BVA decision which denied his claim for an 
increased rating, or if the statements he has submitted 
subsequent to the December 2001 decision are intended to 
constitute a new claim for an increased rating for 
headaches.  In any event, such issue involving entitlement 
to an increased rating for headaches is no longer before 
the Board, and is referred back to the RO for all 
appropriate action.  


The Board is undertaking additional development with 
respect to the issue of entitlement to a compensable 
evaluation for pseudofolliculitis, pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
the development is completed, the Board will provide 
notice of developments required by Rule of Practice 903.  
(67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 20.903)).  After giving notice and after 
reviewing any response to the notice, the Board will 
prepare a separate decision addressing that issue.  


FINDINGS OF FACT

1.  With respect to the issue of entitlement to a 
compensable evaluation for hemorrhoids, the VA has 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant available evidence necessary 
for the equitable disposition of the issue on appeal.  

2.  The veteran's hemorrhoids are objectively shown to be 
productive of symptomatology most consistent with 
persistent bleeding with an anal fissure.  


CONCLUSION OF LAW

The criteria for assignment of a 20 percent evaluation for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic Code 7336 
(2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that the noncompensable 
evaluation currently assigned for his service-connected 
hemorrhoids does not adequately reflect the severity of 
that disability.  Accordingly, he maintains that he should 
be entitled to receive a higher rating.  In such cases, 
the VA has a duty to assist the veteran in developing 
facts which are pertinent to such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the 
duty to assist.  The provisions of the VCAA apply to all 
claims for VA benefits, to include claims involving 
entitlement to increased ratings and for service 
connection.  

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The amendments were effective from 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), 
and 38 C.F.R. § 3.159(c)(4)(iii).  The VA stated that 
"provisions of this rule merely implement the VCAA, and do 
not provide any right other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions are 
likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate 
his or her claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2002).  This assistance 
specifically includes obtaining all relevant records, 
private or public, adequately identified by the claimant 
with proper authorization for their receipt; obtaining any 
relevant evidence in federal custody; and obtaining a 
medical examination or opinion where such is necessary to 
make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests 
with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  The VCAA also includes new 
notification provisions.  Specifically, it requires the VA 
to notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  As part of the 
notice, VA is required to inform the claimant and the 
claimant's representative which evidence is to be provided 
by the claimant, and which evidence, if any, VA will 
attempt to obtain for the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring the VA 
to notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  

In the present case, the Board finds that in light of the 
determination reached here, the VA's redefined duty to 
notify and assist the veteran has been fulfilled with 
respect to the issue of entitlement to a compensable 
evaluation for hemorrhoids.  The Board finds that the 
veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for an increased 
rating for hemorrhoids.  The veteran has also been 
provided with notice of what evidence the VA would obtain, 
and the evidence he was to provide.  In that regard, the 
Board concludes that the discussions as contained in the 
initial rating decision and in the subsequent statement of 
the case, as well as in multiple correspondence to the 
veteran dated in March 2001, April 2001, August 2001, 
August 2002, and in December 2002, have effectively 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  The Board finds that such 
documents are essentially in compliance with the VA's 
revised notice requirements.  By that correspondence, the 
veteran was advised of the evidence necessary to 
substantiate his claim for entitlement to an increased 
rating for hemorrhoids, and what evidence was necessary to 
show that such disorder was of greater severity than 
reflected by the currently assigned noncompensable 
evaluation.  He was effectively informed of what evidence 
the VA would attempt to obtain, and what evidence he was 
responsible for providing.  In addition, via the above-
captioned documents, the veteran was advised of the 
relevant statutes and regulations as were applicable to 
his claim, and of his rights and duties under the VCAA.  
Further, in view of the determination reached here, 
particularly in consideration of the nature of the 
veteran's disability and the evidence already obtained, 
the Board finds that the VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  See Quartuccio, supra.  
Moreover, by multiple correspondence, the veteran 
indicated that he wished to have his claim forwarded to 
the Board for adjudication rather than wait an additional 
60 days.  

With respect to the issue addressed here, the Board 
concludes that all relevant facts have been properly 
developed.  In short, the Board finds that all evidence 
necessary for an equitable disposition of the issue of 
entitlement to a compensable evaluation for hemorrhoids 
has been obtained.  The evidence of record includes the 
veteran's voluminous service medical records, post-service 
clinical treatment records, reports of VA rating 
examinations, and many statements offered by the veteran 
in support of his claim.  In addition, the Board observes 
that the veteran appears to have declined the opportunity 
to appear before either a Hearing Officer at the RO or 
before a Board Member and present personal hearing 
testimony in support of his claim.  

The veteran has been examined by a VA rating examiner 
addressing the severity of his hemorrhoids, and the Board 
finds that in light of the information contained within 
the post-service clinical treatment records, a 
sufficiently accurate picture of the veteran's service-
connected hemorrhoids exists so as to allow for an 
equitable determination of that issue without requiring 
that further development be undertaken.  The Board notes 
here that the veteran refused to undergo any further 
rectal examinations.  Accordingly, in light of the 
foregoing, the Board concludes that scheduling the veteran 
for further rating examinations or to obtain additional 
clinical treatment records would likely result in 
unnecessary delay, and would not add anything of substance 
to the evidentiary record.  Also, in light of the 
veteran's contentions here, and in view of the Board's 
favorable determination in this case, no further 
development is considered necessary.  In addition, the 
Board is unaware of any additional relevant evidence which 
is available in connection with this claim, and concludes 
that all reasonable efforts have been made by the VA to 
obtain the evidence necessary to substantiate the 
veteran's claim for assignment of a compensable evaluation 
for hemorrhoids.  Accordingly, no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including 
employment, by comparing his symptomatology with the 
criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  Where 
entitlement to service connection has already been 
established, and an increase in a disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Further, where there is a question as to which 
of two disability ratings shall be applied, the higher 
rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2002).  

External or internal hemorrhoids are evaluated under the 
provisions set forth at 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2002).  Pursuant to those criteria, a noncompensable 
evaluation is assigned for mild-to-moderate hemorrhoids.  
Assignment of a 10 percent evaluation is contemplated 
where the hemorrhoids are shown to be large or thrombotic, 
and which are irreducible with excessive redundant tissue, 
and with evidence of frequent recurrences.  Where there is 
persistent bleeding and with secondary anemia or fissures, 
a 20 percent evaluation is warranted.  Under Diagnostic 
Code 7336, a 20 percent evaluation is the highest rating 
available.  Id.  

Historically, service connection for hemorrhoids was 
established by a November 1996 rating decision.  An 
initial noncompensable evaluation was assigned for that 
disability, effective from May 14, 1996.  The veteran was 
provided notice of that decision via correspondence dated 
November 21, 1996.  The veteran continued to submit 
statements and evidence pertaining to other disabilities, 
but did not address hemorrhoids until a statement was 
received in January 1998 in which the veteran requested a 
personal hearing regarding various issues including 
hemorrhoids.  Because the January 1998 statement 
addressing hemorrhoids was not received within one year of 
the notice of the November 1996 rating decision, such 
statement was ultimately construed as a claim for an 
increased rating, rather than a claim for an increased 
initial rating.  

In any event, it does not appear that the veteran's claim 
for an increased rating was adjudicated until that claim 
was denied by an October 2001 rating decision.  The 
veteran continued to submit statements regarding his 
hemorrhoids, and in a December 2001 BVA decision, such 
statements were construed as a timely NOD.  Accordingly, 
the veteran's case was referred back to the RO in the 
Board's December 2001 Remand in order for an SOC 
addressing his claim for an increased rating for 
hemorrhoids to be issued.  Pursuant to the December 2001 
Remand, an SOC dated in February 2002 addressing 
hemorrhoids was issued.  The veteran continued to submit 
statements addressing hemorrhoids, which have been 
construed as a timely substantive appeal with respect to 
his claim for an increased rating.  The veteran's case has 
since been returned to the Board for adjudication.  

VA and private clinical treatment records dating from 
approximately June 1996 to the present time disclose that 
the veteran was seen for recurrent rectal bleeding 
throughout that period.  Sigmoidoscopies conducted in 1996 
and 1997 disclosed that the veteran had internal 
hemorrhoids.  He was noted to regularly complain of 
experiencing black bowel movements and bright red rectal 
discharge.  In January 1997, the veteran was noted to have 
what were characterized as small fissures in the perianal 
skin, with bright red bloody rectal discharge and black 
stools.  In April 1998, a private treatment record 
discloses that the veteran underwent a surgical procedure 
characterized as a left partial internal sphincterotomy 
and cauterization of anal fissures.  Afterwards, the 
veteran's treatment consisted of suppositories, and 
various topical medications.  

In December 2000, the veteran underwent a VA rating 
examination which included a sigmoidoscopy.  At that time, 
he indicated that he had not experienced any bloody stools 
or red discharge, and the sigmoidoscopy conducted at that 
time did not disclose the presence of "significant" 
hemorrhoids or anal lesions.  The veteran's complaints of 
episodic recurrent bleeding were attributed to periodic 
inflammation of the rectal mucosa, and recommended 
treatment included Sitz baths, suppositories, and a 
general cleaning of the affected area.  

The veteran underwent an additional VA rating examination 
in September 2001.  The report of that examination shows 
that the veteran complained of experiencing frequent 
rectal bleeding.  In addition, the veteran denied loss of 
sphincter control.  He indicated that he experienced some 
fecal leakage and diarrhea.  The examiner was denied 
permission to conduct a rectal or anal examination, and 
was only able to observe that the veteran was highly 
flatulent.  The veteran's current treatment was noted to 
include stool softeners, glycerin suppositories, and 
hydrocortisone suppositories.  The examiner concluded with 
a diagnosis of a history of hemorrhoids with bleeding.  
The veteran had been seen the previous day for treatment 
by a VA physician, and he was not shown to have active 
bleeding at that time.  He was, however, assessed with 
rectal bleeding, R/O internal hemorrhoids, and as having a 
history of rectal polyps.  Of some significance, a 
laboratory report dated in October 2001 contains a 
notation indicating that an occult blood screen was 
incorrectly characterized as "negative," which suggests 
that the veteran was shown to have blood in his feces 
sample at that time.  

The Board has evaluated the foregoing, and after applying 
the relevant medical evidence to the relevant evaluative 
criteria, and after resolving all reasonable doubt in 
favor of the veteran, concludes that the evidence supports 
assignment of a 20 percent evaluation for the veteran's 
service-connected hemorrhoids.  As noted, the veteran has 
consistently been shown to complain of recurrent rectal 
bleeding, which has been associated with his hemorrhoids.  
In addition, during the course of this action, he 
underwent surgery to correct what were diagnosed as 
perianal fissures.  The Board finds that while it is still 
unclear as to the actual degree of severity of the 
veteran's symptoms, it does appear that the criteria for 
assignment of a 20 percent evaluation for hemorrhoids 
under Diagnostic Code 7336 have been met.  

The Board recognizes that pursuant to the sigmoidoscopy 
conducted in December 2000, no "significant" hemorrhoids 
were shown, and that the examiner attributed the veteran's 
complaints of rectal bleeding to transient tissue 
swelling.  Even so, the Board notes that the veteran has 
been repeatedly diagnosed with internal hemorrhoids, and 
he has been consistently shown to suffer from recurrent 
bleeding.  The Board also recognizes that during the 
course of this claim, the veteran has not been shown to 
experience what could be characterized as large, 
thrombotic, or irreducible hemorrhoids.  While true, a 
strict interpretation of the criteria for assignment of a 
20 percent evaluation does not indicate that such 
symptomatology is required for that rating.  

Here, Diagnostic Code 7336 provides that for assignment of 
a 20 percent rating, there should be a showing of 
persistent bleeding with secondary anemia or fissures.  
The veteran clearly has not been shown to experience any 
secondary anemia attributable to hemorrhoids, but during 
the course of this claim, he was treated for anal fissures 
in April 1998.  Accordingly, after resolving all 
reasonable doubt in the veteran's favor, the Board finds 
that assignment of a 20 percent evaluation is warranted 
for his service-connected hemorrhoids.  To this extent 
only, the veteran's claim is granted.  

In that regard, the Board further recognizes that the 
severity of the veteran's hemorrhoids may vary.  It is 
unclear, for example as to whether or not the 
symptomatology associated with his hemorrhoids may have 
improved or might be healed altogether.  The proper 
solution in such instance would be to schedule the veteran 
to undergo periodic examinations to evaluate the severity 
of his hemorrhoids in order to determine whether that 
disability would warrant a continuation of the 20 percent 
evaluation.  Here, however, for purposes of this claim 
only, the Board finds that the severity of the veteran's 
service-connected hemorrhoids warrants assignment of a 20 
percent evaluation at this time.  The veteran's appeal 
with respect to that issue is therefore granted.  

The Board's decision to grant a 20 percent evaluation for 
the veteran's hemorrhoids does not preclude it from 
consideration of his claim on an extraschedular basis.  In 
that regard, the potential application of 38 C.F.R. 
§ 3.321(b)(1) (2002) must be considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Here however, 
service connection is in effect for a number of other 
disabilities, and one claim involving a skin disorder is 
currently undergoing further development.  The veteran has 
submitted various statements in which he appears to claim 
that he is effectively unemployable as a result of his 
service-connected disabilities, but no medical opinion 
addressing such contention has been offered.  Accordingly, 
as one issue involving a claim for an increased rating is 
undergoing further development, consideration of the issue 
addressed here on an extraschedular basis, particularly in 
light of the veteran's additional contentions, would be 
premature.  Accordingly, consideration of the veteran's 
claim under the provisions of 38 C.F.R. § 3.321(b)(1), 
will be deferred pending resolution of the ongoing 
evidentiary development.  



ORDER

Subject to the applicable statutes and regulations 
governing the award of monetary benefits, assignment of a 
20 percent evaluation for hemorrhoids is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

